Citation Nr: 0514560	
Decision Date: 05/27/05    Archive Date: 06/08/05	

DOCKET NO.  03-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether the request for waiver of overpayment of pension in 
the amount of $3,076 was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION


The veteran had active service from November 1954 to November 
1957.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions of the RO's Committee on 
Waivers and Compromises that determined that the veteran did 
not file a timely request for a waiver of recovery of an 
overpayment of pension benefits in the calculated amount of 
$3,076.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
should further action be required.


REMAND

A review of the evidence of record discloses that in its 
November 2001 decision and its March 2002 decision, the 
reporting member of the RO's Committee on Waivers and 
Compromises indicated in the reasons for decision that the 
veteran had been notified of the debt of $3,076 on October 8, 
2000.  It was further indicated his request for waiver was 
received April 30, 2001, more than 180 days after 
notification of the debt.  However, neither of these records 
is in the claims file.  A remand is obviously necessary so an 
attempt can be made to locate them since they are the key 
documents with regard to the issue at hand.  If they cannot 
be located, the RO must notify the veteran in an attempt to 
reconstruct the record.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The letter notifying the veteran of 
the establishment of the debt in 
question, reportedly dated October 8, 
2000, should be associated with the 
claims folder.  Also, the veteran's 
request for waiver that was reportedly 
received April 30, 2001, should be 
associated with the claims folder.  If it 
is determined that the records are not 
available, this fact should be documented 
and all attempts made to locate them 
should be reported.

2.  Then, the RO should review the claims 
file.  If readjudication is necessary, 
this should be accomplished.

No action is required of the veteran or his representative 
until further notice is received.  By this action the Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




